Order issued: November 2° , 2012




                                               In The
                               (Court ut Apprats
                         NMI! Elistrirt of rxas at Dallas
                                       No. 05-12-01142-CV


                              MICHAEL REEVES, SR., Appellant
                                                 V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-05-11036

                                             ORDER
       By letter dated October 17, 2012, the Court requested Gary Fitzsimmons, Dallas County

District Clerk, to file within ten days a supplemental clerk's record containing the trial court's

August 15, 2012 Order Denying Permission to File Litigations and Order of Permanent Injunction.

As of today's date, the requested supplemental clerk's record has not been filed.

       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, within

ten days of the date of this order, a supplemental clerk's record containing the trial court's August

15, 2012 Order Denying Permission to File Litigations and Order of Permanent Injunction.

       We DENY the following six motions filed by appellant on November 2, 2012:

        1.     Motion for Attorney Ad Litem;

       2.      Motion for Psychological Testing in Support of Motion for Guardian Ad Litem;
       3.     Motion to File Leave of Court;

       4.     Judicial Notice of Abuse of Discretion by Judge Martin Lowy;

       5.     Motion for Judicial Notice of Cannon Rule Violations; and

       6.     Judicial Notice of Abuse of Discretion Not Being Contested by Judge Martin Lowy.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic transmission,

to Mr. Fitzsimmons and all counsel of record.




                                                             ETH LANG-MIERS
                                                             E